NIMMONS, Judge.
Wright was picked up as a fugitive pursuant to a warrant by the Governor’s office responding to a request for extradition from Texas. The paperwork and warrants identified the person to be picked up as “Bob Wright.” A petition for writ of habe-as corpus was filed and a writ was issued. At the hearing, the state introduced the warrant from Texas and the Florida paperwork which merely identified Wright by name. The state attempted to introduce an affidavit of identification which was objected to and admission was denied “for the time being” by the judge who then ruled that the identity of names was sufficient in the absence of any evidence that the defendant was not the person sought. Wright’s petition was denied and this appeal followed.
Wright has made no showing, even on the face of his petition, that he is not the “Bob Wright” sought by the warrant. In the absence of any evidence that he is not the person whose name is identical to his, he cannot prevail. State ex rel Sklaroff v. Purdy, 219 So.2d 723 (Fla. 3rd DCA 1969). As the court said in State v. Perrera, 443 So.2d 1016 (Fla. 5th DCA 1983), the case relied on by appellant:
While it is generally held that the State has the burden of proving the identity of a person arrested for extradition as the person for whom the warrant was issued, evidence that the arrested person’s name is identical to the name contained in the extradition warrant is prima facie evidence that the person arrested is the person named in the warrant. [Footnote omitted] Obviously the strength of the inference of identity arising from the identity of names varies with the rarity of the names and their combination. However, when the name of the person in custody is the same as that on the *1314warrant the prima facie evidence is not overcome by the mere refusal of the arrested person to admit he or she is the same person named in the warrant and a petition for habeas corpus should be denied. [Citations omitted]
Thus, appellant’s reliance upon his assertion of the commonness of the name “Bob Wright” is unavailing.
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.